Morton, J.
The motions filed by the defendant January 6, 1873, and overruled by the Superior Court, were simply motions *274for a new trial upon the ground that the damages found by the jury were excessive. Such a motion is addressed to the discretion of the presiding judge, and his decision cannot be revised unless it rests or depends upon a question of law. Lowell Gas Light Co. v. Bean, 1 Allen, 274. Doyle v. Dixon, 97 Mass. 208.
The declaration in this case contains counts alleging a breach of the covenants of warranty and of the covenant against incumbrances, as well as of the covenant of seisin. The damages were not necessarily measured by the amount paid by the plaintiff for the land. If all the facts stated in the defendant’s motions are true, it does not follow as matter of law that he is entitled to a new trial. It is a matter within the discretion of the presiding judge, who knows what took place at the trial, and can best determine whether justice requires that the verdict should be set aside. Exceptions overruled.